 III theMatter ofINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CIIAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,DRIVERS LOCAL,UNION No.807, AFLandSTERLING BEVERAGES, INC.Case No. 2-CC-93.Decided June 16, 1950DECISION AND ORDEROn July 22, 1949, Trial Examiner Arthur Leff issued his Intermedi-ate Report in the above-entitled proceeding, finding that the Respond-ent had not engaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.The National League ofWholesale Fresh Fruit and Vegetable Distributors, having beengranted permission to intervene asamicus curiae,filed a "Brief ofExceptions Amicus Curiae." 1The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the limited extent consistent with this Decisionand Order.The Trial Examiner found that the Respondent Union had notviolated Section 8 (b) (4) (A) of the Act, because its picketing activ-ities at Ruppert's premises were essentially primary rather than sec-ondary in character..In the recentScAultzcase,- we had occasion to consider whether alabor organization had violated Section 8 (b) (4) (A) of the Act bypicketing the trucks upon which its members were employed at thesitus of a labor dispute with an employer, who was engaged in thebusiness of transportation.As the Trial Examiner in the. instant1The request of the General Counsel and the National League of wholesale Fresh Fruitand Vegetable Distributors for oral argument is denied inasmuch as the record and briefs,in our opinion,adequately present the issues and positions of the parties.2Schultz Refrigerated Service, Inc.,87 NLRB 502.90 NLRB No. 75.903847-51-vol. 90-27401 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase observed, the dividing line between primary and secondarypicketing is not susceptible of the application of a rigid formula, butmust turn upon a careful analysis of the relevant facts in each case-In theSchultzcase a majority of the Board found that the picketingcomplained of was primary picketing and therefore not violative ofthe Act. It was particularly important in that case, as here, to examinethe means whereby the respondent union sought to bring pressureagainst the primary employer Schultz, because in both cases thepicketing occurred in front of the premises of a secondary employer,who was a neutral party to the labor dispute. Under the circumstancesof theSchultzcase, the majority was persuaded that the respondenthad clearly identified its picketing with the actual functioning of theprimary employer's business at the scene of their labor dispute.Therecord in that case disclosed that the pickets had paraded in a U-shaped manner around Schultz' trucks. Pointing to this fact as evi-dence of the primary nature of the union's conduct, the majority'sdecision emphasized "that Respondent's picketing was limited strictlyin time and area toSchultz' trucks."Ina caveatto its decision theBoard elsewhere stated: "A different case would be presented hadRespondent failed to confine its picketing to Schultz' trucks or hadit otherwise employed secondary pressure against Schultz' customers."The record in the instant case reveals that on at least two occasionsthe Respondent Union placed pickets at the entrance to Ruppert'sbrewery in anticipation of the arrival and during and after the pres-ence inside the plant of trucks belonging to Sterling, the primaryEmployer with whom the Respondent Union had a labor dispute. Be-cause the loading platforms here were located inside the plant area,rather than abutting on a public street as in theSchultzcase, thepickets could not picket around the trucks themselves while they werebeing unloaded.Of necessity they were limited to picketing theRup-pert plant entrancesthrough which the trucks had passed.The plac-ards carried by the pickets stated that the Union's dispute was withSterling.Nevertheless, the picketing constituted inducement or en-couragement of the employees of Ruppert, the secondary employer, tocease handling products on Sterling trucks.As we have previouslyheld,-, such picketing comes within the proscription of Section 8 (b)(4) (A), unless we were to agree with the Trial Examiner that thepicketing was "direct primary labor activity aimed immediately atthe employer involved in the principal dispute" and only incidentallyaWadswvorth Building Company,Inc.,and%lassen c6 Hodgson,Inc.,81 NLRB 802;Sealright Paciic, Ltd.,82 NLRB 271. INTERNATIONAL BROT1 EfHOOU OF TEAMSTERS, ETC.403affecting the secondary employer.'On the basis of the facts in thiscase we cannot so agree.The record in this case discloses that pickets of the Respondentparaded in front of the secondary employer's premises when Sterling'strucks were not physically present at Ruppert's plant and failed toestablish that direct and immediate relationship between the picketingand the object picketed necessary to a finding of purely primary picket-ing.Thus a driver for Sterling testified, without contradiction, thatwhen his truck approached the Ruppert brewery, Respondent's picketwas already patrolling the entrance to the plant.On another occa-.sion, when a Sterling truck had entered the Ruppert driveway, a picketappeared and continued to patrol in front of Ruppert's premises forat least 15 and possibly more minutes after all of Sterling's truckshad left the secondary employer's plant. In our opinion, such picket-,ing, unlike that in theSchultzcase which was directed solely at Schultztrucks, was not confined to the primary Employer'strucks,but ex-tended directly to the secondary employer's own premises.-'The linemust be drawn somewhere, and this is where we draw it.We therefore find, contrary to the Trial Examiner, that the Re-spondent Union has violated Section 8 (b) (4) (A) of the amendedAct by picketing the premises of Jacob Ruppert.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Drivers Local Union No. 807, AFL, and its officers, repre-sentatives, and agents shall :1.Cease and desist from inducing and encouraging the employeesof Jacob Ruppert, or any other employer, by picketing or related4The Pure Oil Company,84 NLRB 315;Ryan Construction Corporation,85 NLRB 417;Schultz Refrigerated Service,Inc., supra.6This distinction,in the opinion of Board Member Murdock,is emphasized by the factthat Sterling's trucks, which the Respondent was allegedly picketing, were at all timesbeyond the ambulatory range of the patrolling picket. In theSchultzcase the proximity ofthe picketing to Schultz'trucks made incidental its effect on the secondary employer'sbusiness.Here, the physical situation was such that the Respondent could not relateIts picketing at Ruppert's plant directly and immediately to its alleged objective.Con-ceding that the Respondent may have found itself in a difficult position, Member Murdockdoes not believe that the doctrine of theSchultzcase should be extended further to makepicketing in front of a secondary employer's premises lawful, where the nexus betweenthe picketing and the truck allegedly picketed is as tenuous as it is in this case.Theattempt in the dissenting opinion to harmonize the facts of the two cases serves only toaccentuate their distinction. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDconduct, to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is to force orrequire Jacob Ruppert, or any other employer or person, to cease using,selling, handling, transporting, or otherwise dealing in the productsof Sterling Beverages, Inc., or to cease doing business with SterlingBeverages, Inc.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act, as amended :(a)Cease picketing the premises of Jacob Ruppert, 1639 ThirdAvenue, New York, New York;(b)Post at the business office of International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America,Drivers Local Union No. 807, AFL, copies of the notice attachedhereto as an Appendix.6 Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by an official representative of the Respondent InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Drivers Local Union No. 807, AFL, be posted by theRespondent immediately upon receipt thereof and maintained for aperiod of sixty (60) consecutive days thereafter, in conspicuous places,including all places whe}ye notices to members are customarily posted.-Reasonable steps shall Ve taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER STYLES took no part in the. consideration of the above.Decision and Order.MEMBER REYNOLDS concurring specially:For reasons set forth in my dissenting opinion inSchultz Refrig-erated Service, Inc.,87 NLRB 502, I concur in the finding that theRespondent Union has violated Section 8 (b) (4) (A) of the Act bypicketing the premises of Jacob Ruppert.MEMBER HOUSTON, dissenting :In my judgment, the determination of my colleagues that the Re-spondent violated Section 8 (b) (4) (A) by picketing cannot be sup-6 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words: "A DECISION AND ORDER" the words;"DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING. INTERNATIONAL BROTHERHOOD OF TEAMSTERS., ETC.405ported on the facts of this case.Their decision today appears to beinconsistent with the sound principles enunciated only a few monthsago by a majority of the Board in theSchultzcase.'After most careful and thorough consideration, we specificallystated in theSchultzcase that, in determining whether picketing isprotected as primary action, an "important test is the identification ofsuch picketing with the actual functioning of the primary employer'sbusiness at the-situs of the labor dispute." [Emphasis contained inoriginal decision.]We found in that case that the test was met bysubstantial evidence that the labor dispute related to the drivers ofSchultz' truck, and that the picketing at the operations of other em-ployers wasidentifiedwith Schultz' business because it occurred inthe area of the latter's trucks and because the placards used disclosedSchultz as the struck employer.In the case before us now, the sole dispute between the Respondentand Sterling related to the conduct of Sterling's terminal operationsat Ruppert's plant.The picketing by the Respondent wasstrictlyconfined to the entrances to Ruppert's unloading platforms sat timeswhen Sterling's trucks and employees were present or immediatelyexpected.And the placards similarly referred to Sterling alone asthe struck Employer.9Yet, despite this positive identification of thepicketing with Sterling's business at the very situs of the labor dis-pute, the majority in this case reaches a directly opposite conclusionand finds that the picketing was not primary but secondary actionand therefore illegal.Member Reynolds, in effect, concedes that the instant case is con-trolled by theSchultzdecision and relies on the reasons advanced inhis dissent in the latter case.As his position was fully answered bythe majority of the Board in that case, no further discussion thereofis necessary here.Chairman Herzog and Member Murdock, in anapparent attempt to distinguish the two cases, attach overriding sig-nificance to the fact that, on two occasions, picketing was conductedwhen Sterling's trucks were not on Ruppert's premises.Member Mur-dock relies, in addition, on the circumstance that the picketing hereoccurred on the public thoroughfare at the entrance to Ruppert's un-loading platforms, rather than around the trucks themselves.Upon7 Schultz Refrigerated Service, Inc.,87 NLRB 502.8These platforms were 50 feet or less from the plant entrances and were in open view.9 The alleged secondary employer in the present case is not before the Board complainingof any interference with its business, a factor also expressly mentioned as "significant" intheSchultzcase. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalysis, however, I find these distinctions are not substantial orpersuasive.10With respect to the picketing at times when Sterling's trucks wereitot present, my two colleagues refer only to the testimony of driverSt: Laurent, to the effect, that when he arrived at the entrance to theunloading platform on March 28, he "saw" a picket there, and to thetestimony of Sterling's treasurer, Faria, that on March 29, picketingcontinued for 15 minutes after one of Sterling's trucks had left the.unloading platform.The triviality of these instances, in the face ofthe overwhelming evidence that the Respondent's picketing was di-rected solely at Sterling's operations, I should have thought would bereadily'conceded.However, in any event, as to the March 28 incident,the record shows that Sterling's trucks were then operating on a well-established unloading schedule, concerning which the Respondent wasundoubtedly fully apprised ; and that late the next morning, whenSterling was proceeding on an off-schedule basis, no picketing what-soever was commenced untilafterSterling's truck had entered Rup-pert's premises.Therefore, the only realistic conclusion justified bythe record is that the arrival of the trucks on March 28 and the appear-ance of the picket were virtually coincidental.As to the March 29incident, it is significant that during the 15 minutes found to be socritical by my colleagues, Sterling's treasurer, Faria, was still onthe premises, and the picket was apparently unaware that Sterling'sother three trucks, which were parked on the public street at somedistance from the entrance, had been directed to leave the area.Anypicketing during this interval of 15 minutes resulted solely from themisapprehension of the picket, induced by the continued presenceof Faria, that other Sterling trucks would immediately enter thepremises.As. to the location of the pickets on the public thoroughfare, thenecessary implication of Member Murdock's finding would seem tobe that, in order to exercise its right to conduct lawful primary picket-ing in this very common situation, a union must firstunlawfullytrespass upon an employer's property.There is no warrant for sucha holding either in theSchultzcase or in any provision in the Act.The test, as I have already noted, is the identification of the picketingwith the operations of the primary employer at the scene of the dispute.Here, the sole dispute related to the backing up or terminal operationsconducted .by. Sterling on Ruppert's premises."And identification of10 Itmay be observed that at the hearing in this proceeding, which occurred after theissuance of the Intermediate Report in theSchultzcase, the General Counsel admittedthat :"If there ever was a twin case, that[theSchultzcase] is a twin case to this one."11Member Murdock, by requiring the Respondent to invade Ruppert's premises to picketaround the trucks,is shrivelling the situs of the dispute from the terminal operations tothe trucks themselves. INTERNATIONAL BRiOTHERHOOD OF TEAMSTERS, ETC.407the picketing with Sterling's operations at this actual situs of thedispute was enhanced, rather than impaired, when the, Respondentconfined its picketing to those very platform entrances where Sterl-ing's trucks unloaded.Accordingly, as the Respondent's picketing was conducted at thesitus of its labor dispute with Sterling and was unmistakably identi-fied with the functioning of Sterling's business by virtue of: (a) thelocation of the pickets at the entrances where Sterling's trucks wereabout to be unloaded; (b) the strict limiting of the picketing to thosetimes when Sterling's trucks and employees were present or immedi-ately expected; and (c) the display of placards unequivocally iden-tifying Sterling alone as the struck employer, I would find, underthe authority of theSchultzcase, that such picketing was protectedprimary activity.Consequently this complaint should be dismissed.APPENDIXNOTICE TO ALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT induce or encourage any employees of JacobRuppert, or of any other employer, by picketing or relatedconduct, to engage in a strike or concerted refusal in the courseof their employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, orcommodities, or to perform services, where an object thereof isto force or require "Jacob Ruppert or any employer or otherperson, to cease using, selling, handling, transporting, or other-wise dealing in the products of STERLING BEVERAGES, INC., or tocease doing business with STERLING BEVERAGES, INC.WE HAVE CEASED picketing the premises of Jacob Ruppert,1639 Third Avenue, New York, New York.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, DRIVERS LOCAL UNION No. 807,AFL,Labor Organization.By ------------------------------------------------(Title of officer)Dated: --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT°Mr. Oscar Geltman,for the General Counsel.Boudin, Cohn and Glickstein,of NewYork City,by Mr.Sidney E. Cohn,forthe Respondent.STATEMENT OF THE CASEUpon a charge filed March 29, 1949, by Sterling Beverages, Inc., herein calledSterling, the General Counsel of the National Labor Relations Board,' by theRegional Director for the Second Region (New York City), issued his com-plaint, dated June 9, 1949, against International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Drivers Local Union No.807,APL, herein called the Respondent and on occasion Local 807, allegingthat the Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (b) (4) (A) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended (June 23, 1947; Public Law 101,80th Congress, Chapter 120, 1st Session), herein called the Act.With respect to the unfair labor practices, the complaint alleged in substancethat since about March 28, 1949, the Respondent, by picketing and by visual andoral appeals, had induced the employees of Jacob Ruppert to engage in a strikeor concerted refusal to perform services or to transport, handle or receive goods,articles,materials or commodities transported by Sterling, an object thereofbeing to force or require Ruppert to cease doing business with Sterling, and thatthe Respondent by such acts had violated Section 8 (b) (4) (A) of the Act.Copies of the complaint, accompanied by notice of hearing thereon, were dulyserved upon the Respondent and Sterling.In its oral answer to the complaint made at the hearing, the Respondent ad-mitted certain allegations of the complaint ; but denied that it had committedany unfair labor practices ; set forth certain affirmative defenses more fullydiscussed below ; and asserted that the section of the Act upon which this pro-ceeding is based, and its application to this proceeding contravened the Con-stitution of the United States.Pursuant to notice a hearing was held at New York City on June 28 and 29,1949, before Arthur Leff, the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The General Counsel and the Respondent were repre-sented by counsel and participated in the hearing. Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the conclusion of the hearing the Re-spondent moved to dismiss the complaint upon constitutional grounds and alsoupon the ground that the evidence was insufficient to establish an unfair laborpractice.The motion to dismiss on constitutional grounds was denied in ac-cordance with the Board's policy enunciated inMatter of Rite-Form CorsetCompany, Inc.,75 NLRB 174. Decision was reserved in the motion to dismissfor insufficiency of proof.That motion is disposed of in accordance with thefindings of fact and conclusions of law made below.A motion made by theGeneral Counsel at the close of the hearing, to conform the pleadings to theproof with regard to minor variances not affecting the substance of the com-plaint, was granted.Opportunity was afforded all parties to argue orally beforethe Trial Examiner, and to file briefs and/or proposed findings of fact andIThe General Counsel and his representative at the hearing are referred to as the GeneralCounsel, the National Labor Relations Board as the Board. INTERNATIONAL BROTHERHOOD OF TEAMSTERS,, ETC.409conclusions of law.Both parties argued orally and a brief was filed by theRespondent.Upon the entire record in the case, and from, my observation of the witnesses,I make the following :FINDINGS OF FACT1.COMMERCE; THE BUSINESS OF THE EMPLOYERSJacob Ruppert, a corporation having its principal place of business in NewYork City, is engaged in the business of producing, selling and distributing beer.During the year 1948, Jacob Ruppert piocluced, distributed, and sold beer valuedat approximately $39,000,000.A substantial portion of the beer produced, soldand distributed by Jacob Ruppert is sold and distributed in interstate commerceto customers in States other than the State.of New York.Sterling Beverages, Inc., a Massachusetts corporation with its principle officeand place of business at North Westport, Massachusetts, is engaged in the busi-ness of selling and distributing at wholesale beer purchased exclusively fromJacob Ruppert. Sterling is the exclusive distributor of Jacob Ruppert productsin the counties of Barnstable, Plymouth, Bristol, Duke and Nantucket, in theCommonwealth of Massachusetts.During the year 1948, Sterling purchasedfrom Jacob Ruppert beer valued in excess of $1,500,000, all of which was trans-ported by trucks owned and operated by Sterling from the place of business ofJacob Ruppert in New York to the place of business of Sterling in Massachusetts,and thence to the places of business of customers of Sterling in Massachusetts.At the hearing, the parties stipulated, and it is found, that Jacob Ruppert andSterling are engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Drivers Local Union No. 807, affiliated with the American Fed-eration of Labor, is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsSterling and Jacob Ruppert are separately owned, managed, and controlledbusiness enterprises, having no financial ties other than the contractual arrange-ment, adverted to in Section I, above, under which Sterling acts as an exclusivearea distributor for Ruppert in southeastern Massachusetts.Ruppert's breweryoccupies an area of about two and a half blocks in New York City. Sterling'swarehouse and plant is in Westport, Massachusetts. Sterling has no place ofbusinessin New York City.In addition to the employees who operate its trucks locally in Massachusetts,Sterling employs some six over-the=road drivers who operate its own fleet ofsemi-trailer trucks between Sterling's warehouse in Massachusetts and Ruppert'sbrewery in New York City. These trucks are used for the purpose of picking upkegs and casesof beer from Ruppert and returning to Ruppert the empty kegsand cases.Leaving Sterling's Massachusetts warehouse in the late afternoon,the trucks usually arrive about midnight in New York City. There they areparked overnight in the public streets as near to Ruppert's loading and unloadingplatforms as possible. In the morning, at a scheduled time, they are taken toone of Ruppert's several unloading platforms where the empty kegs and cases 410DECISIONSOF NATIONALLABOR RELATIONS BOARDare removed; they are then loaded either at the same or, another platform,depending on the schedule ; and when this operation has been completed theyare driven back to Massachusetts.The work of loading and unloading thetrucks is performed by Ruppert's platform men who are members of a localof the Brewery Workers Union, CIO. It takes about 2 hours to load and unloadeach truck, and as much as 4 hours to complete this operation for all 4 over-the-road trucks used by Sterling.Sterling's truck drivers, both local and over-the-road, are, and for some yearspast have been, represented by Local 526 of the same International with whichtheRespondent, Local 807, is affiliated.Under a supplement, dated August2, 1948, to the last contract between Sterling and Local 526, special cognizancewas taken of Sterling's loading and unloading operation at the Ruppert breweryinNew York City. The parties to the contract expressly recognized that itwas the practice of Sterling's over-the-road drivers to back their trucks forloading and unloading at Ruppert ; Local 526 consented to allow the drivers onedrop and one pick-up in New York on each over-the-road trip ; and Sterling agreedto compensate each driver for this operation at the fixed rate of $2.40, in additionto his designated trip rate.Local 807 is the Teamsters' local that is assigned jurisdiction over the metro-politan area of New York City. As one means of combating unemploymentamong its members, it has embarked, apparently with some measure of success,upon a program to have Local 807 members employed to peiform the New YorkCity terminal operations of out-of-State distributors and truckmen doing businesswith companies such as Ruppert.On February 1, 1949, David Frechette, the business agent of Local 807, sentto Sterling what appears to be a form letter, reading as follows :Local 807 has Labor Agreements with approximately 85% of the over-the-road carriers coming into New York City from all of the United States.With the I. C. C. regulations requiring men to fill out logs and take their restperiods, it has been of mutual advantage for the over-the-road carriers toemploy 807 members upon arrival. 'You are hauling merchandise in and out of various breweries and attimes it necessitates your drivers waiting several hours in line before theload can be delivered and a fresh load picked up.The Local Union would like to cover the operation of your trucks in andaround the metropolitan area of New York.We are enclosing herewithtwo copies of our General Trucking Agreement which shows our obligationsas well as yours.We would like to point out at this time that the men whenhired are available from 8: 00 A. M. to 5: 00 P. M. and may cover one or asmany trucks as he can in that period of time.The writer would appreciate an opportunity to discuss this matter withyou at your earliest convenience.In the latter half of February, Frechette on two occasions called upon JosephFaria, Sterling's treasurer.Asserting that Sterling's so-called backing-up opera-tion at Ruppert's brewery fell within the jurisdiction of Local 807, Frechette re-quested Faria to agree to have that operation handled by drivers who weremembers of his local.'Faria, after considering the matter, advised Frechette2The Respondent introduced into evidence a telegram addressed to it fromthe businessagent of Local 526, in which Local 526 conceded that Sterling's over-the-road trucks, afterthey reached the metropolitan area of New York City, were to be "mannedby local unionshaving jurisdiction in that area." INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.411that Sterling had decided to continue its past practice of having its own menperform that work as part of their over-the-road operation.Frechette said thathe would refer Faria's advice to the Local 807 Executive Board to decide whataction would be taken.When Sterling's over-the-road drivers reported at Ruppert with their truckloads of empty kegs and cases on the morning of March 28, 1949, they found asingle picket patrolling the public sidewalk in front of the unloading platformentrance into which they-were to bring their trucks.The picket carried assignwith. the following legend :Sterling Beverages refuses to employ members of Local 807.Help usprotect our wages and working conditions.Unfair to truck drivers, I. B.of T. C. W. and H., Local 807, affiliated with American Federation of Labor.Sterling's drivers made no attempt to back their trucks across the picket line.One of them-Henry St. Laurent, the only driver who appeared as a witness-testified that as a good union man he respected a picket line when he saw it.St. Laurent telephoned Sterling for instructions and was informed by Faria thatthe latter would come to New York the following day in an effort to straightenout the matter.When Faria early the next morning arrived at the Ruppert brewery, there wasno picket in sight.About 11 a. in., Faria informed his driver, St. Laurent, thatsince the picketing had apparently been discontinued, it would be in order forhim to take his truck to the unloading platform.St. Laurent thereupon backed his truck into the driveway to one of Ruppert'sunloading platforms that lies a distance of approximately 50 feet inside thebuilding line.Just as St. Laurent was completing this operation and was makingthe truck ready for unloading, a Local 807 picket, bearing the sign describedabove, appeared on the sidewalk and began to patrol the entrance to the drive-way.Observing the picket on the sidewalk, the Ruppert platform men, who hadin the meantime approached the truck preparatory to unloading it, stopped andrefused to unload it, saying to St. Laurent, "We can't touch your truck."St. Laurent and the other Sterling drivers were then instructed by Faria toreturn to Massachusetts with their truck loads of empty kegs and cases.Fariaremained on the premises another 15 minutes.While he was there, the picketcontinued to patrol the entrance.There is no evidence, however, of any picket-ing after Faria left.During the picketing, trucks of other distributors freelycame to the loading and unloading platforms and their loads were handled byRuppert's employees in the regular way.That same day Sterling filed with the Regional Office of the Board its chargewhich gave rise to the complaint in this proceeding.The next day Ruppert's employees went out on an economic strike of their own.The Ruppert strike continued until shortly before the hearing in this case, andresulted in a complete cessation of deliveries to Ruppert's distributors. In theinterim there was no further occasion for Sterling to bring its trucks to Ruppert'sbrewery, and no further picketing by Local 807.The Respondent's counsel, how-ever, candidly conceded at the hearing that it was the intention of Local 807 tocontinue picketing Sterling's trucks at Ruppert's premises.He said, "We willstipulate for the record that it is our intention, if this dispute is not settledbetween Sterling and ourselves, to picket every Sterling operation at the Ruppertplant every time we can, as quickly as we see a Sterling truck approach, if ittakes from now to the end of the year." 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Contentions of the parties and conclusionsThe complaint in this case is concerned only with an alleged violation ofSection 8 (b) (4) (A). The impact, if any, of othef sections of the Act uponthe Respondent's conduct may not, therefore, here be considered.'For purposesof this proceeding, the General Counsel concedes that Sterling and the Respond-ent are engaged in a valid labor dispute.He raises no question as to the legiti-macy of the Respondent's demand upon Sterling to hire Local 807 members in-stead of Local 526 men to perform Sterling's New York City terminal operationsat Ruppert's brewery.But, while granting that the Respondent's primary dis-pute with Sterling did not have underlying it an illegal union objective, theGeneral Counsel contends that the method employed by the Respondent to pro-mote its interest was such as to run afoul of the section of the Act claimed to havebeen violated.More specifically, the General Counsel complains that, by carry-ing on its picketing activities against Sterling's trucks in front of the premises ofRuppert, a neutral employer with whom Sterling did business, the Respondent.went beyond the area of economic conflict that the law allows into a field ofactivity expressly condemned by Section 8 (b) (4) (A).With that contentionthe Respondent takes issue.The General Counsel and the Respondent are in partial agreement on how:Section 8 (b) (4) (A) is to be interpreted and applied.Thus both agree with the.holding of the Board inThe Pure Oil Company,84 NLRB 315, that it would beplainly at variance with the policy of the legislation as a whole to apply that,;section to every situation that may appear to fall within the scope of a broadliteral reading of its terms; that to give effect to Congress' purpose in enactingthat section, without at the same time doing violence to the Congressional intent,toprotect (except in certain limited situations not here involved) the right ofdirect.action against primary employees, Section 8 (b) (4) (A) must be readand construed as limited to secondary union action and as excepting from itssweep "the primary means which unions- traditionally use to press their demandson employers." "It is'on the question of where the line should be drawn between primary actionand secondary action that the General Counsel and the Respondent part company.The General Counsel takes the position that the determinant in all cases of picket-ing activity is the geographical location of the picket line in relation to thepremises of the struck or primary employer.He argues that picketing is notto be regarded as an inducement of employees of a secondary employer violativeof Section 8 (b) (4) (A) if, but only if, the picket line is established at thephysical premises of the primary employer.And these premises he would locatein the instant case at Sterling's warehouse and principal place of business inMassachusetts.Since the picketing here in question occurred away from Ster-ling's -place of business and in front of the physical premises of Ruppert withwhom Sterling did business, the General Counsel maintains that the picketingconstituted an illegal inducement and encouragement of the employees ofRuppert, a secondary employer, and thus fell within the contemplation ofSection 8 (b) (4) (A). The Respondent, on the other hand, takes the positionthat in determining whether picketing activity is primary or secondary, thetest-to be applied is against whom it is being primarily directed, not where ittakes place or who may be affected by it. If the picketing is directed against a3It appears from the record that a charge alleging a violation of Section 8 (b) (4) (D)was also originally filed by Sterling, but was later withdrawn.' See alsoDouds v. Metropolitan Federation of Architects, 75 F.Supp. 672 (S. D. N. Y.). INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.413third person not a party to the dispute in an attempt to coerce or punish himbecause he deals with another employer directly involved in the dispute, theRespondent concedes that the picketing may be regarded as secondary.But thesituation is different, asserts the Respondent, where, as here, the picketing isdirected solely against the primary employer, is confined to the publication of theunion's dispute with that employer, is conducted at a place that has a direct'relationship to the situs of the primary labor dispute, and occurs at a point wherethe primary employer's property and employees may be found, and at the onlypoint,moreover, where, considering its nature, the dispute may effectively be,publicized.In the circumstances of this case, argues the Respondent, its picket-ing of Sterling's trucks was not robbed of its primary character simply because ittook place in front of Ruppert's premises.These, then, are the conflicting posi-tions which we turn now to resolve.'To support his position that picketing of a type that may induce employees ofsecondary employers to action may be regarded as protected primary activityonly it if takes place at the physical premises of the struck or primary employer,the General Counsel leans heavily upon the Board's decision inMatter of The'Pure Oil Comnpany, supra.He points particularly to the emphasis placed by the'Board in that case upon the fact that the picketing there found to be primary incharacter occurred at the struck employer's premises.But in stressing the'"premises" concept, it seems to me, the General Counsel mistakenly exalts thewords used without penetrating their significance and the reason for their use.'It is true that, in giving consideration to the Congressional intent to narrow the'areaof industrial strife by confining labor's use of its economic weapons to directaction against employers primarily concerned in the dispute, the Board in the'Pure Oilcase delimited the area of primary economic conflict-in other words, the:'situs of the primary labor dispute-by the boundaries of the employer's physicalpremises.But in that case, it must be remembered, the Board had before it 'alabor dispute involving terms of employment and working conditions of employeeswhose work location was fixed by the set geographical locations of their enI-ployer's premises.Because in thePure Oilcase the employer'spremiseshap-.pened to have a meaning conterminous with thesites of the primary labor dispate,it does not follow that the same is true in every case.For, except to theextent that it may serve in some cases to mark out the sites of the direct laborcontroversy, the geographical location of the employer's premises, standing apart,can have no particular significance as a determinant of whether union actionis primary or secondary.There is nothing in thePure Oilcase to suggest, and it seems to me unthink=able that the Board by that case intended, a rule under which the "employer'spremises" test was to be applied mechanically in all cases, regardless of theparticular situation and the nature of the industry involved.The inflexibleapplication of such a rule might well mean that in certain situations where theemployees' work location is not restricted to their own employer's premises,and particularly in certain mobile industries such as transportation and shipping,"the primary means which unions traditionally use to press their demands on5The Respondent contends, additionally, that its peaceful picketing activities were inany event immunized from the reach of Section 8(b) (4) (A) because they constituted anexercise of the right of free speech protected by Section 8 (c) as well as the First Amend-ment to the Constitution.The Board having already taken a position adverse to theRespondent on this precise contention inMatter of Wadsworth Buil<din,g Company, Inc.,81NLRB 802, to which I am constrained to adhere, I find this contention to be without meritand shall not consider it further. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers" will often be found to have been effectively destroyed.For to saythat a union may picket the employer's place of business, though, as in this case,such premises are far removed from the place of actual controversy, but thatit-may-not picket at the point of actual controversy, is to grant the union anillusory right.To adhere woodenly to such a rule in the case of an employerwho has no established premises related to the dispute, would grant the employerimmunity from the publication by a union of its grievances against him at thevery point where publication is most useful and has traditionally taken place.I am unable to assume, in the absence of any clear evidence to support such aninterpretation, either in the Act itself or in its legislative history, that CongressIntended such a drastic change from the preexisting law.Whether picketing is primary or secondary in character cannot bedeterminedon the basis of any rigid formula of universal application. The decision ineach case must turn on' its own relevant facts. In general, the line of inquirymust be pointed toward determining whether the picketing takes a direct oran indirect form with regard to the primary dispute involved. If the picketingis inthe nature of direct primary labor ' activity aimed immediately at theemployer involved in the principal dispute, or at his employees, it is protected.And this is so even though the picketing may also have a secondary effect ofinducing employees of other employers to sympathetic action." But if thepicketing is only indirectly aimed at the employer primarily involved in thedispute, and reaches outside the immediate area of primary economic conflictto conscript in the economic conflict employees of unconcerned employers, itis secondary activity"falling within the proscription of Section 8 (b) (4) (A).7In determining in which category the picketing falls, the scene of the picketingmay be the most significant consideration. Its significance, however, lies notnecessarily in its relationship to the geographical location of the primary em-ployer's premises, but in its relationship to the situs of the labor dispute andto the goal sought to be achieved.In this case, we do not have a situation where a union sends pickets awayfrom the scene of the primary labor dispute to conscript the aid of neutrals."The labor controversy which was the subject of. the picketing arose out ofthe Respondent's demand and Sterling's refusal to employ Local 807 men toperform the trucking operations incidental to Sterling's loading and unloadingat Ruppert's premises.Here was the source of controversy and here the situsof the primary labor dispute. In form, the picketing publicized only the Re-spondent's grievance against Sterling, the primary disputant, and made noreference to Ruppert.The Respondent, so far as the record clearly establishes,carried on its picketing only when Sterling's trucks and employees were presentor were expected at the situs of the dispute.Because of the location of Ster-ling's limited operations over which the Respondent was seeking jurisdiction,Ruppert's premises provided the only ground where the Respondent could mean-ingfully picket to publicize its grievance.To have picketed Sterling at anyother place, and particularly at its far removed place of business in Massachu-settswhere no dispute existed, would have been a pointless gesture.HadSterling possessed its own garage facilities in New York City from which itconducted its terminal operations in that locality, there would have been no"SeeThe Pure Oil Company, supra.7See, e.g.,Wadsworth Building Company, Inc., supra; Sealright Pacific, Ltd.,82NLRB 271.8Cf.Sealright Pacific Ltd., supra. INTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.415question of the Respondent's right under the law peacefully to picket Sterlingat 'that point to support a legitimate labor claim connected with such localterminal operations.No adequate reason appears why the Respondent's rightshould be less, because Sterling chose to park its trucks on the public streetsadjacent to Ruppert and to conduct from that point its New York City terminaloperations at Ruppert's brewery.On the facts of this case, and for reasons indicated above, I am led to theconclusion that the Respondent's picketing of Sterling at Ruppert's premises,the situs of the primary labor dispute, constituted action traditionally primaryin character.The fact that the Respondent's primary picketing of Sterlingmay also have had a secondary effect, to induce and encourage employees of.Ruppert's to cease handling Sterling's loads, or that such an effect might havebeen expected, did not, any more than in thePure Oilcase, "convert lawfulprimary action into unlawful secondary action within the meaning of Section8 (b) (4) (A)." As the Board observed inPure Oil,"a consequence of allstrikes is some interference with business relationships between the struckemployer and others."Were Ruppert the struck employer, and Sterling's theemployees induced not to receive merchandise from Ruppert by a picket linethrown about Ruppert's premises by the Union of Ruppert's employees, it is clearunder thePureOil doctrine that no violation of 8 (b) (4) (A) would be found.In the obverse situation present in this case, the inducement and encouragementof Ruppert's employees to respect the Respondent's picket line at the situs ofthe Respondent's primary labor dispute with Sterling was, essentially and inlegal effect, no different.Nor is this conclusion altered by the fact that theRespondent represented no employees of Sterling and its picketing activitieswere not in support of a strike of Sterling's present employees.'It is found upon the record as a whole that the Respondent has not violatedSection 8 (b) (4) (A) of the Act, and it will be recommended that the complaintherein be dismissed in its entirety.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Drivers Local Union No. 807, affiliated with the AmericanFederation of Labor is a labor organization within the meaning of Section 2(5) of the Act.2.Sterling Beverages, Inc., and Jacob Ruppert are engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.3. International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Drivers Local Union No. 807, AFL, the Respondent herein,has not engaged in unfair labor practices within the meaning of Section 8(b) (4) (A) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the complaint againstInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Drivers Local Union No. 807, AFL, be dismissed in its entirety.9Sep,American Federation of Labor v. Swing,312 U. S. 327.. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as berelies upon, together with the original and six copies of a brief in supportthereof; and any party may, within the same period, file an original and sixcopies of a brief in support of the Intermediate Report and Recommended Order.Immediately upon the filing of such statement of exceptions and/or briefs,the party filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation the por-tions of the record relied upon and shall be legibly printed or mimeographed, and,ifmimeographed, shall be double spaced.Proof of service on the other partiesof all papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46 should any party desirepermission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of the order trans-ferring the case to. the Board.In the event no Statement of Exceptions is filed as provided by tlxe afore:said Rules and Regulations, the findings, conclusions, recommendations; andrecommended order herein contained shall, as provided in Section 203.48,of said Rules and Regulations, be adopted by the Board and become its find-ings, conclusions and order, and all objections thereto shallbe deemed waivedfor all purposes.Dated at Washington, D. C., this 22nd day of July 1949.ARTHUR . LEFF,Trial Eaarniner.